     Case 4:18-cv-00244-WTM-CLR Document 23 Filed 05/21/19 Page 1 of 7


                                                                  U.S. DISTRICT COURT
                IN THE UNITED STATES DISTRICT
                         THE SOUTHERN DISTRICT OF GEORGIjf''®^
                                SAVANNAH DIVISION            :^\7»d~2Ql'^
ASHLEY F. CUMMINGS,                                                  ^putyT^erk
      Plaintiff,

V.                                                      CASE NO. CV418-244


BIGNAULT & CARTER, LLC, W.
PASCHAL BIGNAULT, and LORI A.
CARTER,


      Defendants.




                                            ORDER


      Before       the    Court       are   Defendants'      Motion     for    Settlement

Approval (Doc. 16) and Plaintiff's Motion for Attorneys' Fees

and Costs (Doc. 20). After                   careful consideration,           Defendants'

Motion for Settlement Approval is GRANTED.                          Plaintiff's Motion

for Attorneys' Fees and Costs is DENIED.

                                        Background

      This     case       arises      under    the    Fair    Labor      Standards      Act

("FLSA"),      29    U.S.C.       §    201,    et    seq.    On    October     18,    2018,

Plaintiff initiated this action seeking compensation for unpaid

overtime     she    worked    as       an   employee for      Defendant       Bignault     &

Carter, LLC. (Doc. 1.) On January 8, 2019, the parties agreed to

a settlement of Plaintiff's claims and filed a                        Joint Motion for

Settlement Approval. (Doc. 13.) In their                          motion,     the    parties

requested that this Court approve the settlement of Plaintiff's
Case 4:18-cv-00244-WTM-CLR Document 23 Filed 05/21/19 Page 2 of 7
Case 4:18-cv-00244-WTM-CLR Document 23 Filed 05/21/19 Page 3 of 7
Case 4:18-cv-00244-WTM-CLR Document 23 Filed 05/21/19 Page 4 of 7
Case 4:18-cv-00244-WTM-CLR Document 23 Filed 05/21/19 Page 5 of 7
Case 4:18-cv-00244-WTM-CLR Document 23 Filed 05/21/19 Page 6 of 7
Case 4:18-cv-00244-WTM-CLR Document 23 Filed 05/21/19 Page 7 of 7
